Title: To James Madison from John S. Barbour, 27 January 1820
From: Barbour, John S.
To: Madison, James


Dear Sir.
Fredg. Jany. 27th. 1820
The Commissioner of the Chancery Court, (Acting in obedience to the order relating to the Rents of which I apprised you at a former period) has made up his account and report which I this day saw filed among the papers, by which the deft. B. G. Ward is charged with rents for Seven years @ 20$ per ann: interest thereon to the 1st. day of the present year, making in the aggregate 173.50/100$. This Sum will be payable to you at some early day after the rising of the Court at the Spring Term. I am confidently assured that a little attention to the Subject will acquire for you 165 acres of Land, (instead of 65 acres as wd. appear from the Sale made by the Marshal of the Court). The Elder Mr Strode who is penetrated with a sincere anxiety that you shoud have every thing which justice will Sanction, knows best, the extent of the interest held in the Lands, as well as the Evidence of Title to sustain that extent, will probably be at my House ere long, and Shoud you desire it, I will then submit to your View, an expose more at large upon this topic. With every Sentiment of Respect & Esteem Yrs
Jno. S. Barbour
